      Case: 1:18-cv-01221-JDG Doc #: 43 Filed: 10/15/19 1 of 1. PageID #: 177



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO,
                                 EASTERN DIVISION

 STEPHEN W. TATER,                           :
                                             :
                Plaintiff,                   :
                                             :   Case No. 1:18-CV-1221
        v.                                   :
                                             :   Magistrate Judge Jonathan D. Greenberg
 WE BUILD APPS LLC, et al.,                  :
                                             :
                Defendants                   :


                              CONSENT JUDGMENT ENTRY


       Plaintiff, Stephen W. Tater, and against Defendants, We Build Apps LLC, and We Build

Apps 2 LLC, agree, as evidenced by the signatures below, it is hereby ORDERED AND

ADJUDGED that judgment is entered in favor of Plaintiff and against Defendants, jointly and

severally, in the amount of $11,000.00.


       IT IS SO ORDERED.


  10/15/2019                                      s/Jonathan D. Greenberg
Date                                             Jonathan D. Greenberg
                                                 United States Magistrate Judge



                             APPROVED AND ACCEPTED BY:
/s/ Mark W. Biggerman                                      /s/ Gary Cook, Esq.
Mark W. Biggerman (0064092)                                Gary Cook, Esq. (#0021240)
mark@mblegal.com                                           23880 Commerce Park, Suite 2
29325 Chagrin Blvd., Suite 305                             Beachwood, Ohio 44122
Pepper Pike, Ohio 44122                                    Telephone: (216) 965-4410
(216) 831-4935                                             Email: gcookesq@yahoo.com
(216) 831-9526 {fax}
Attorney for Plaintiff                                     Attorney for Defendants
